Each of the above entitled cases is a suit in equity seeking to fix a trust in favor of the complainants upon certain real estate in Providence, the title to which stands in the name of the respondent.
Each case was tried upon bill, answer, replication and proof before a justice of the Superior Court who entered a decree in each case dismissing the bill. Each case is before us upon the complainant's appeal from the decree of the Superior Court.
It appears that the respondent is the widow of one Louis Rossi, who died a resident of Providence. The respondent and Louis Rossi were married in 1899. The complainant in the second of the above entitled cases is a daughter of the respondent and Louis Rossi. The complainants in the first of the above entitled cases are two daughters of Louis Rossi by an earlier marriage. During the lifetime of Louis Rossi he was the owner of the real estate in question, and in *Page 494 
September, 1903, without consideration he conveyed the same to one Fraterelli, a brother of the respondent. In November, 1903, Fraterelil, by direction of Louis Rossi, conveyed the property without consideration to the respondent who continued to hold title to the property until the death of Louis Rossi in 1922. The complainants by their evidence seek to establish the allegations of the bills that the equitable title to said real estate remained in Louis Rossi till his death, and that upon his death the equitable title passed to his heirs. The complainants seek to have the court declare a constructive trust in said property in favor of the complainants based upon their claim of the fraud of the respondent in now treating the transaction as constituting an absolute conveyance to her.
In Industrial Trust Co. v. Colt, 46 R.I. 319, this court gave its approval of the doctrine that an oral agreement to receive and hold property in trust for the benefit of another places an obligation upon the conscience of the person so receiving it, and if in fraud he seeks to take the property as his own, equity will interfere and raise a constructive trust in favor of the intended beneficiary to prevent the successful perpetration of the fraud. Such constructive trust has its origin solely in the application of equitable principles, and is distinct from the oral express trust which the parties, by their agreement, sought to create, but which is unenforceable by reason of the statute of frauds. A constructive trust arising in equity is not affected by the statute of frauds nor the statute of wills. In taking property in such circumstances a grantee, devisee or donee has placed an obligation upon his conscience. If in disregard of that conscientious obligation such grantee, devisee or donee converts the property to his own use he does it in fraud, and it is upon such fraud and not upon his original agreement that equity bases the constructive trust.
Before one who claims to be the cestui under a constructive trust can obtain relief he must establish the conscientious obligation of a respondent by clear and convincing evidence. *Page 495 
We have carefully read the transcript and are of the opinion that the evidence fails to establish the complainants' claim of an agreement on the part of the respondent to hold the property in question for her husband or for his heirs. The complainants are not entitled to relief.
At the hearing some question was raised as to whether, by reason of certain language in the opinion in Broadway Bldg. Co.v. Salafia, 47 R.I. 263, the principles recognized as controlling in Industrial Trust Co. v. Colt, supra, are now the law of this State. Broadway Bldg. Co. v. Salafia was a case involving the complainant's prayer that a constructive trust be declared in certain property held by the respondent. Our decision in that case was based upon the finding that the complainant there had failed to maintain its allegation that the respondent was under obligation to hold for the complainant and to reconvey. In the course of an extended discussion of the subject of constructive trusts, the writer of that opinion questioned the authority of the cases which were approved in Industrial Trust Co. v. Colt,supra. Such is not the position of the court, however; the cases referred to in Industrial Trust Co. v. Colt are again approved and that case is hereby reaffirmed.
The appeal in each case is dismissed and each case is remanded to the Superior Court for further proceedings.